McFarland, J.,
concurring.—I concur in the judgment and in the opinion of Mr. Commissioner Searls; but what is said in the opinion on the subject of hypnotism must be taken as applicable to the testimony offered on that subject in this case (which was clearly inadmissible), and not as covering the whole subject. It will not be necessary to determine whether or not testimony tending to show that a defendant committed the act charged while in a hypnotic condition is admissible until a case involving that precise question shall be presented.
Henshaw, J., and Van Fleet, J., concurred.